02-11-276-279-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NOS.  02-11-00276-CR
                                                      
02-11-00277-CR
                                                      
02-11-00278-CR
                                                      
02-11-00279-CR
 
 



Lauren Whitney Moore


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM THE
396TH DISTRICT Court OF TARRANT
COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          We
have considered AAppellant’s Motion To
Dismiss Appeals.@  The motion complies with
rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
 
                                                                            PER
CURIAM
PANEL:  LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
                                                              
DELIVERED: 
August 18, 2011
 




 




[1]See Tex. R. App. P. 47.4.